Citation Nr: 1517235	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cognitive disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a neurological condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issues of entitlement to service connection for fatigue, sleep disturbances, skin condition, neurological condition, muscle pain and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tension headaches had onset in service or were caused or aggravated by the Veteran's active military service.

2.  The Veteran does not have a diagnosed cognitive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tension headaches have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for a cognitive disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Headaches

The Veteran has provided the following information regarding when he first began to experience headaches.  He told the July 2011 VA examiner that the headaches began around 1980, although no complaints of headaches are noted during the Veteran's first period of active service.  In May 2007, he also reported a history of headaches since his early 20s.  An August 1990 Report of Medical History, completed before the Veteran's deployment to Southwest Asia, indicates a history of frequent or severe headaches, diagnosed as probable tension headaches.  On a February 1996 Report of Medical History, the Veteran reported daily headaches since the Gulf War.  VA outpatient treatment records from 1994 also document complaints of frequent headaches following the Veteran's deployment.  

While the Veteran's accounts of his medical history at first appear somewhat conflicting, the most favorable interpretation of the above evidence is that the Veteran began to experience headaches in 1980 during his initial period of active military service that were not severe enough to require medical treatment (hence the absence of any treatment during service), and that following his deployment, his headaches became more frequent and he sought medical attention.  Absent clear evidence that the Veteran's account of his medical history is false, it is the policy of VA to afford the veteran the benefit of the doubt.  According, the Board accepts as credible the Veteran's lay testimony placing onset of his tension headaches in service and awards service connection on that basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Cognitive Disorder

The Veteran is also seeking entitlement to service connection for a cognitive disorder, to include as due to an undiagnosed illness.  

In July 2011, the Veteran was seen by a private psychologist, Dr. C.A., for a neuropsychological evaluation for complaints of memory loss, word-finding difficulties, reduced oral language comprehension, and poor concentration.  Dr. C.A.'s conclusion was that the testing performed did not suggest neuropsychological impairment.  VA outpatient treatment records are also negative for any diagnosed cognitive disability.

At a July 2011 VA examination, the Veteran denied any cognitive impairment.  He reported that he has been slow to learn all of his life, but he told the examiner he did not believe that this was caused or aggravated by his military service, to include his Gulf War service.   

A claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no competent medical evidence that the Veteran has a current cognitive disorder.  

While the Veteran is certainly competent to describe his subjective perception that he is experiencing memory loss, distractibility, and inattention, he has not demonstrated that he has any knowledge or training that would allow him to diagnose a cognitive disorder.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide medical opinion depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has a cognitive disorder due to his military service is too complex to be addressed by a layperson.  This diagnosis is not amenable to observation alone.  Rather it is common knowledge that such a diagnosis requires testing by trained scientific or medical professionals.  Hence, the Veteran's opinion regarding the nature of his current disability is not competent evidence and is entitled to low probative weight.

The Board gives greater weight to the contemporaneous medical evidence, which is negative for any diagnosed cognitive disorder, to include as due to an undiagnosed illness.  Accordingly, entitlement to service connection for a cognitive disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for tension headaches is granted.

Entitlement to service connection for a cognitive disorder is denied.  


REMAND

The Veteran is seeking entitlement to service connection for fatigue, sleep disturbances, a skin condition, a neurological condition, muscle pain, and joint pain, to include as due to an undiagnosed illness.  

Regarding the Veteran's claim for entitlement to service connection for sleep disturbances, the RO treated this as a claim for obstructive sleep apnea and denied the Veteran's claim based on the conclusions of a July 2011 VA examiner who concluded that the Veteran's sleep apnea was not related to service because it was not diagnosed until 2006.  However, the Board notes that the Veteran's service treatment records show complaints of fatigue and sleep disturbances and VA outpatient treatment records document complaints of insomnia and un-restorative sleep since the early 1990s.  The examiner failed to clearly address whether these complaints were early evidence of undiagnosed sleep apnea.  

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that when a veteran makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  VA outpatient treatment records include diagnoses of several conditions associated with sleep disturbance, including insomnia and periodic limb movement disorder, in addition to sleep apnea.  On remand, a new VA medical opinion should be obtained to address whether the Veteran has any sleep disability, to include insomnia, obstructive sleep apnea, periodic limb movement disorder or some other condition that had onset during active service or was caused or permanently aggravated by the Veteran's active military service.  

Regarding the Veteran's claim for "skin symptoms", the RO re-characterized this as a claim for psoriasis, based on the July 2011 VA examination that diagnosed the Veteran with this condition.  However, VA outpatient treatment records show that the Veteran has been diagnosed with a number of other skin conditions as well, including tinea pedis, a condition for which he was treated during active duty.  As the Board noted above, the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  As the Veteran simply filed a claim for "skin symptoms" of an unspecified nature, entitlement to service connection for skin conditions other than psoriasis must be considered.  Furthermore, even if psoriasis is the only skin condition noted at the July 2011 VA examination, a current disability exists for compensation purposes if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  On remand, a new VA medical opinion should be obtained to address whether the Veteran has any skin condition that had onset during active service or was caused or permanently aggravated by the Veteran's active military service, to include as due to an undiagnosed illness.  

The Veteran is also seeking entitlement to service connection for a neurological disorder.  Although the Veteran denied any neurological symptoms at his July 2011 VA examination, VA treatment notes show that he has been diagnosed with restless leg syndrome, which could be characterized as a neurological disorder.  He has also been treated for complaints of vertigo.  Additionally, although the Veteran was not diagnosed with any neurological disability at the July 2011 VA examination, he demonstrated hypoactive reflexes on a detailed reflex examination and the etiology of this abnormality is not explained.  Accordingly, on remand, further development in the form of a VA examination is required.  

The Veteran is also seeking entitlement to service connection for muscle and joint pains, to include as due to an undiagnosed illness.  At his July 2011 VA examination, the Veteran showed mild, generalized decreased muscle strength in both his upper and lower extremities.  The VA examiner did not address whether this is abnormal finding supports the Veteran's claim for an undiagnosed illness due to his service in Southwest Asia.  Additionally, given the vagueness of the Veteran's claims, it is possible that his complaints of joint and muscle pain could be construed as a claim for the paresthesias associated with restless leg syndrome.  On remand, these issues require further development, to include a new VA examination.

Finally, the Veteran is seeking entitlement to service connection for fatigue.  While fatigue is more properly characterized as a symptom, rather than a separate disability for which entitlement to service connection can be granted, the Board notes that the issue of whether the Veteran has an undiagnosed illness due to his service in Southwest Asia has been raised and has not been conclusively resolved.  To the extent the Veteran has argued that he has an undiagnosed illness of which fatigue is a symptom, the Board finds that this issue is inextricably intertwined with the other issues on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a new VA general medical examination.  

The examiner is first asked to clarify whether the Veteran has been diagnosed, at any time during the period on appeal, with the following disabilities: 

a. A sleep disturbance, to include, but not limited to, insomnia, sleep apnea, and periodic limb movement disorder.

b. A skin condition or conditions.

c. A neurological condition, to include restless leg syndrome and vertigo.  The examiner should address the significance, if any, of the Veteran's abnormal reflexes at his July 2011 VA examination.

d. A muscle and/or joint condition, to include restless leg syndrome.  The examiner should address the significance, if any, of the Veteran's generalized muscle weakness noted at his July 2011 VA examination.

For each of the above conditions, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

For any conditions that did not have onset in service or were not caused or permanently aggravated by the Veteran's active military service, the examiner should address whether the Veteran's complaints are symptoms of an undiagnosed illness or a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) related to the Veteran's service in Southwest Asia during the Persian Gulf War.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


